Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 25 March 2021, with respect to claims 1 - 14 have been fully considered and are persuasive.  The rejection of claims 1 - 14 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed and the following is a statement of reasons supporting the allowable subject matter.

In the context of autonomous vehicle route planning, the prior art of record fail to teach, in combination with other limitations, determining whether a vehicle is capable of traversing a road segment of a first type based on a level of performance of a motion planning process of the vehicle were the vehicle to travel on the segment of a first sequence; determining, based on the performance of the motion planning process, that the vehicle is not capable of traversing the road segment of the first type; in accordance with a determination that the vehicle is not capable of traversing the road segment of the first type, eliminating the first route from consideration as a candidate route; selecting a second route from remaining routes of two or more candidate routes; and causing a control circuit to operate the vehicle according to the selected second route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668